UMB FUND SERVICES, INC. 803 West Michigan Street, Suite A Milwaukee, Wisconsin53233 (414) 299-2000 February 7, 2013 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet N.E. Washington, D.C.20549 Re: SteelPath MLP Funds Trust Registration No.:811-22363 Ladies and Gentlemen: On behalf of the above-referenced registered Investment Company (the “Company”) transmitted herewith for filing pursuant to Rule 30b-2-1 and section 24(b) under the Investment Company Act of 1940, as amended, is the Funds’ Form N-CSR for the annual period ended November 30, 2012. Questions and comments may be directed to the undersigned at (414) 299-2142. Very truly yours, /s/Benjamin D. Schmidt Benjamin D. Schmidt AVP Fund Administration Encl.
